Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered May 26, 2010. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, assault in the second degree, resisting arrest, harassment in the second degree, unlawfully fleeing an officer in the third degree, reckless endangerment in the second degree, reckless driving and various other traffic infractions.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Granger ([appeal No. 1] 96 AD3d 1667 [2012]). Present — Scudder, P.J., Smith, Centra, Lindley and Martoche, JJ.